423 F.2d 1221
UNITED STATES of America, Appellee,v.Herbert FIELDS, Appellant.
No. 13925.
United States Court of Appeals, Fourth Circuit.
April 8, 1970.

Jacob Matz, Baltimore, Md. (Court-assigned counsel; and Pressman, Matz & Siegel, Baltimore, Md., on the brief), for appellant.
Stephen H. Sachs, U. S. Atty., and Alan I. Baron, Asst. U. S. Atty., for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Appellant was convicted in 1968 on five separate counts of an indictment charging him with forging names of payees on a United States Treasurer's check (18 U.S.C. §§ 495 and 2), uttering the check (18 U.S.C. §§ 495 and 2), possession of the same check with knowledge that it was stolen (18 U.S.C. §§ 1708 and 2), interstate transportation of a false security, a check in the amount of $950.00 (18 U.S.C. §§ 2314 and 2), and interstate transportation of a false security, a check in the amount of $1,600.00 (18 U.S.C. §§ 2314 and 2).


2
The appellant has charged a violation of his constitutional rights by an illegal search, by being held incommunicado, by trial in Maryland, and by trial under a faulty indictment. Appellant further urges that the offense of possession of the forged check as charged in the third count merged with the offenses of forging and uttering as charged in counts 1 and 2 of said indictment.


3
The United States has filed a motion to dismiss the appeal, or in the alternative, for summary affirmance of the judgment of conviction below.


4
Upon consideration of the motion, the record, and the brief and appendix filed by appellant, we find the assignments of error on appeal to be entirely without merit. The appeal is appropriate for summary disposition and the judgment below will be summarily affirmed, in accordance with Rule 27, Rules of Appellate Procedure, and Rule 7(b) of the Rules of this court.


5
Affirmed.